DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 11/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 16/951,400 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Claim Rejections
All rejections pertaining to claims 1-21 are moot because the claims were cancelled in view of the amendments filed on 11/10/21.
The rejection of claim 23 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is hereby withdrawn in view of the claim amendments filed on 11/10/21.
The provisional rejection of claims 22-26 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of 

New Claim Objections
Applicant’s claim amendments have necessitated the following new grounds of objection.
Claims 40 and 46 are objected to because of the following informalities:  for not ending in a period and for incorporating limitations into a table, where a table is not necessary. MPEP 608.01(m) states: "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)." MPEP 2173.05(s) states in part: Where possible, claims are to be complete in themselves. Tables (either alone or incorporated by reference) are “permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.” In the instant case, the Examiner suggests amending the claims with wherein clauses reciting the ingredients and the corresponding concentrations. 
Claim 46 recites “HCL” in line 4. The Examiner suggests amending to “HCl” in order to correctly abbreviate hydrochloric acid.
Appropriate correction is required. 

New Claim Rejections - 35 USC §112(b)

Applicant’s claim amendments have necessitated the following new grounds of rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 42-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “essentially” in claims 42-44 is a relative term which renders the claim indefinite. The term “essentially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Maintained and New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-26 remain rejected and claims 27-38 and 41-46 are newly rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (WO 2018/142336).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Mehta et al. teach that the carrier/vehicle/solvent used in the suspensions of the present invention include aqueous and non-aqueous carrier but are not limited to water, alcohol, polyethylene glycol, propylene glycol, or glycerin buffers, oil or combinations thereof (limitations of instant claim 22). The carrier is present in an amount from about 30 w/w% to about 95 w/w%. Mehta et al. teach various useful viscosity agents/thickening agent such as xanthan gum, carboxymethylcellulose, mixture of microcrystalline cellulose and carboxymethylcellulose, and colloidal silicon dioxide. Mehta et al. teach various useful preservatives such as methylparaben and sodium benzoate. Mehta et al. teach various and useful sweetening agents such as sorbitol, sucralose and saccharin.
Mehta et al. teach that the liquid pharmaceutical composition abovementioned can be used for treatment of epilepsy, bipolar disorder, partial seizures, primary and secondary tonic-clonic seizures, and seizures associated with Lennox-Gastaut syndrome (limitation of instant claims 22-23).
With regards to the amount of oral liquid suspension administered to the patient, Mehta et al. teach that lamotrigine (claimed active agent) is in an amount from about 0.01% w/w to about 50% w/w of the total composition, particularly in an amount from about 0.01% to about 10% w/w of the total composition (overlaps range recited in instant claims 40). Furthermore, Mehta et al. teach that the amount of lamotrigine in the suspension ranges from about 0.1 mg/mL to about 400 mg/mL and more preferably 
With regards to the particle size distribution (PSD) Mehta et al. teach lamotrigine has a D90 is less than about 200 µm, D50 less than about 100 µm and D10 is less than about 50 µm (overlaps the ranges recited in instant claims 28-29).
With regards to the viscosity of the suspension, Mehta et al. teach a viscosity in the range of 100 to 1500 cP at 25 °C (overlaps the ranges recited in instant claims 30-31).
With regards to the pH of the suspension, Mehta et al. teach wherein the pH adjust agent is included in a sufficient amount to maintain the pH of the composition in the range of about 3-8 and preferably in a range of about 4-7 (overlaps the ranges recited in instant claims 32-33).
With regards to flavoring agents, Mehta et al. teach that flavoring agents can be added, such as banana or cherry flavors (limitation of instant claims 36-37).
With regards to coloring agents, Mehta et al. teach wherein the suspension can include coloring agents (limitation of instant claim 38).
With regards to instant claim 45, Mehta et al. teach an embodiment wherein the dosage form is an immediate release form.
Mehta et al. do not disclose the pharmacokinetic profile under fasted conditions of a healthy adult subject with epilepsy taking no other medications after a single dose, In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Mehta et al. do not teach a specific embodiment that combines the ingredients listed in claim, as required by instant claim 22.
Mehta et al. does not specifically teach wherein the dose administered to subject is 0.1-25.0 mL, as required by instant claim 22.  
Although Mehta et al. teach a range of concentration of lamotrigine in the abovementioned suspension (0.5-75 mg/mL), they do not teach the total amount (volume) of suspension dose, as required in instant claim 24. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” — see fifth page of the decision).
Regarding the dose amount (volume) of the lamotrigine-containing composition as specified in claims 22, 24 and 41, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Mehta et al. teach that lamotrigine is in an amount from about 0.01% w/w to about 50% w/w of the total composition, particularly in an amount from about 0.01% to prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the amount.  One of ordinary skill in the art would have been motivated to change the amount as this could be expected to be advantageous for patient compliance, pourability and/or stability.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (WO 2018/142336) as applied to claims 22-38 and 41-46 above, and further in view of Mosher et al. (US 9,463,183).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Although Mehta et al. teach that colorants can be incorporated in the composition, they do not teach wherein the oral liquid suspension further comprises the following specific colorants: FD&C red #40 and yellow #6, a required by instant claims 39-40. However, such deficiencies are cured by Mosher et al.
	Mosher et al. is directed to oral liquid formulations. Mosher et al. teach that incorporating coloring agents into a formulation is advantageous for providing identity and/or for aesthetic purposes (col. 14, lines 4-10). Mosher et al. teach that suitable coloring agents illustratively include FD&C Red No. 3, FD&C Red No. 20, FD&C Red No. 40, FD&C Yellow No. 6, FD&C Blue No. 2, D&C Green No. 5, D&C Orange No. 5, caramel, ferric oxide and mixtures thereof (col. 14, lines 4-10).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Mehta et al. and Mosher et al. are each directed to oral liquid formulations comprising active agents. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate coloring agents such as FD&C Red No. 40 and FD&C Yellow No. 6,, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to include 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the Office action does not demonstrate that a person of ordinary skill in the art would reasonably modify Mehta in a manner necessary to arrive at the invention as presently claimed; specifically, that one would carry out any of the items 1-9 (see Remarks: p. 12-13) in developing the composition (Remarks: p. 11-13).
This is not found persuasive.  In response, the Examiner directs attention to Merck &Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Circ. 1989), which states with regards to its more than 1200 combinations: that the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.” In the instant case, the majority of the claimed components are commonly used excipients. Furthermore, it is noted that Applicants do not identify any secondary consideration demonstrating criticality or anything unexpected about the combination of two known prior art pharmaceutical agents.
Applicants argue that Mehta does not teach or suggest the presently claimed volume of the suspension (Remarks: p. 13).

Applicant argues that Mehta does not disclose the age of the subject or whether the subject is being treated with therapy or antiepileptic drug, not would such subject information be readily known to a person having ordinary skill in the art upon reviewing Mehta (Remarks: p. 14).
This is not found persuasive. It is first noted that such is not such features are not recited in the rejected independent claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With regards to dependent claim 23, which recites some subject information, Mehta et al. teaches that its stable pharmaceutical composition in the form of a suspension comprising Lamotrigine or its pharmaceutically acceptable esters, salts, solvates, polymorphs, enantiomers or mixtures thereof, for the treatment of epilepsy, bipolar disorder, partial seizures (species of part (a) of instant claim 23), primary and secondary tonic-clonic seizures (species of part (a) of instant claim 23), and seizures associated with Lennox-Gastaut syndrome (species of part (a) of instant claim 23). Therefore, it reads on the limitations of instant claim 23 by teach the species of option (a). Since the claim recites “or” between options (b) and (c), it is not necessary to also teach all of the limitations of options (b) and (c).
With regards to the amount of lamotrigine, Applicants argue that the Office action provides no basis for the person of ordinary skill in the art would pursue an amount on the lower portion of the range provided therein, ignoring the other ranges and amounts disclosed (Remarks: p. 14).
This is not found persuasive. Prior art "must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole." In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). There is no reason after reading Mehta et al. that a person having ordinary skill in the art would not understand that concentrations within the ranges taught would be suitably administered to a subject. That is, there is no teaching away from using concentrations on the lower end of the range recited in the prior art.
Applicants argue that the PK profile is not an inherent property of the invention taught by Mehta (Remarks: p. 15). Applicants argue Mehta does not disclose mitigation of any adverse reaction, as required by instant claim 26.
This is not found persuasive. In response, and as indicated in the rejection, the invention as claimed is not structurally distinguishable from the disclosure of Mehta et al. and it is therefore, the Examiner's position that the pharmacokinetic and pharmacological profile is an inherent property of the invention taught by Mehta et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617